PER CURIAM.
 There is substantial evidence to support the verdict and judgment. There are no exceptions to the charge to the jury. The assignments of error do not properly challenge rulings on the evidence. Most of such rulings^ moreover, were not prejudicial by reason of the charge of the court withdrawing from the consideration of the jury the issues to which such evidence was addressed. The judgment is affirmed, the application of appellee for the imposition of a penalty for a frivolous appeal is denied, as the judgment bears interest at 6 per cent., and the appeal was evidently undertaken and prosecuted in good faith.
Affirmed.